           Case 1:99-cr-00008-JRN Document 95 Filed 08/03/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §                  1:99-CR-8-JRN-1
                                                §
JOHN MICHAEL BERLINGER,                         §
         Defendant (1)                          §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO: THE HONORABLE JAMES R. NOWLIN
    UNITED STATES DISTRICT JUDGE

     Before the Court is the petition of the United States Probation Office recommending that the

Court revoke Defendant’s term of supervised release. The Magistrate Court submits this Report

and Recommendation to the District Court, pursuant to 28 U.S.C. § 636(b), 18 U.S.C. § 3401(i),

and Rule 1(d) of Appendix C of the Local Court Rules of the United States District Court for the

Western District of Texas.

                               PROCEDURAL BACKGROUND

     Defendant pled guilty to possession with intent to distribute lysergic acid diethylamide

(LSD), in violation of 21 U.S.C. § 841(a)(1). On September 20, 2001, Defendant was

re-sentenced to 60 months’ imprisonment, followed by five years of supervised release.

Defendant’s supervision began on December 26, 2002.

     On June 19, 2003, the Probation Office filed a Petition for Warrant or Summons for Offender

Under Supervision (the “Petition”). Dkt. 74. The Probation Office alleged that Defendant

violated conditions of release and sought a show-cause hearing as to why Defendant’s supervised

release should not be revoked. A warrant was issued for Defendant’s arrest.

                                                1
          Case 1:99-cr-00008-JRN Document 95 Filed 08/03/20 Page 2 of 5




   On April 4, 2020 – nearly 17 years later – Defendant was arrested in the Southern District of

California, San Diego Division, when crossing into the United States from Mexico at the

San Ysidro, California, Port of Entry. He was released on personal recognizance bond on

April 10, 2020, and remains in California. See Dkts. 78, 89.

   In the Petition, the Probation Officer alleges that Defendant violated the following conditions

of release:

               Violation of Condition No. 2: “The defendant shall report to the
               probation officer and shall submit a truthful and complete written
               report within the first five days of each month.”

               Violation of Condition No. 6: “The defendant shall notify the
               probation officer at least ten days prior to any change in residence
               or employment.”

The Petition alleges that Defendant failed to report as scheduled on May 7, 2003. On May 13,

2003, Defendant’s apartment manager informed the Probation Office that Defendant had moved

without proper notice and was two months past due on his rent.

   On July 28, 2020, pursuant to 28 U.S.C. Section 636(a) and 18 U.S.C. § 3401(i), the

undersigned conducted a revocation hearing at which Defendant, his attorney, and an attorney

for the United States Government appeared. In the interests of justice, the hearing was conducted

by video teleconference due to the exigent circumstances created by the COVID-19 pandemic.

Both parties consented to proceed by video teleconference, and the defendant, his attorney, and

the attorney for the Government were present throughout the hearing. The Magistrate Judge finds

that the video teleconference was sufficient to assess the voluntariness of the proceeding, the

defendant’s credibility, and his understanding. Defendant and his attorney consented to




                                                2
         Case 1:99-cr-00008-JRN Document 95 Filed 08/03/20 Page 3 of 5




allocution before a United States Magistrate Judge, and Defendant waived his right to a

preliminary hearing. Defendant pled “True” to the violation of Conditions No. 2 and 6.

                                FINDINGS OF THE COURT

1.     Defendant violated Conditions No. 2 and 6 of his supervised release by his conduct, as
       alleged in the Petition.

2.     Defendant received a copy of the Petition naming him; read the Petition or had it read to
       him; understood the Petition and the charges alleged against him; and had the opportunity
       to discuss the Petition and charges with his attorney.

3.     Defendant waived his right to a preliminary hearing.

4.     Defendant voluntarily gave consent to allocute before a United States Magistrate Judge.

5.     Defendant had both a factual and rational understanding of the proceedings against him.

6.     Defendant did not suffer from any physical or mental impairment that would affect his
       ability to fully understand the charges against him or the consequences of his plea.

7.     Defendant was sane and mentally competent at the time of these proceedings.

8.     Defendant was sane and mentally competent to assist his attorney in the preparation and
       conduct of his defense.

9.     Defendant understood all of his statutory and constitutional rights and desired to waive
       those rights.

10.    Defendant understood that he had the right to present evidence and to cross-examine
       witnesses at the hearing, and waived that right.

11.    The Government, without objection from Defendant, gave a summary of the evidence
       against Defendant.

12.    Defendant freely, intelligently, and voluntarily pled “True” to the violation of Conditions
       No. 2 and 6 alleged in the Petition.

13.    The Court finds that Defendant violated Conditions No. 2 and 6 of his term of supervised
       release, as alleged in the Petition, and that there is a factual basis in support of those
       findings.




                                                3
             Case 1:99-cr-00008-JRN Document 95 Filed 08/03/20 Page 4 of 5




                                   FACTORS CONSIDERED

    The Court has considered the factors set out in Title 18, United States Code § 3583(e), which

makes reference to most of the factors set out in Title 18, United States Code § 3553(a),

specifically:1

        a.       the nature and circumstances of the offense, § 3553 (a)(1);
        b.       the history and characteristics of Defendant, (a)(1);
        c.       the need to afford adequate deterrence to criminal conduct, (a)(2)(B);
        d.       the need to protect the public, (a)(2)(C);
        e.       the need to provide Defendant with needed educational or vocational training,
                 medical care, or other correctional treatment in the most effective manner,
                 (a)(2)(D);
        f.       the kinds of sentence and the sentencing range recommended by the United States
                 Sentencing Guidelines, policy statements and corresponding analysis, (a)(4) and
                 (a)(5);
        g.       the need to avoid unwarranted sentence disparities among defendants with similar
                 records who have been found responsible for similar conduct, (a)(6); and
        h.       the need to provide restitution to any victims of the offense, (a)(7).

                                    RECOMMENDATIONS

    The Magistrate Court has carefully considered all of the arguments of counsel and the

evidence presented by the parties and has taken judicial notice of the pre-sentence report, as well

as the Petition, the Adjustment Summary, and the Violation Conduct Computation prepared by

the Probation Office. The undersigned also has taken into account the policy statements in

Chapter Seven of the Sentencing Guidelines.

    The Magistrate Court finds the following factors particularly compelling in this case: the

need to afford adequate deterrence to criminal conduct, the need to protect the public, and the

need to provide Defendant with medical care. At 74 years old and in ill health, Defendant

presents little risk to the public through further criminal conduct. Defendant also has serious


1The factors in § 3553(a)(2)(A), namely, the seriousness of offense, respect for the law, and just
punishment, were not considered by the Court.

                                                 4
          Case 1:99-cr-00008-JRN Document 95 Filed 08/03/20 Page 5 of 5




health issues requiring medical care. These same health problems, including chronic obstructive

pulmonary disease, put Defendant at increased risk for severe illness from COVID-19, making

him a poor candidate for imprisonment during the current pandemic.

   For these reasons, the Magistrate Court recommends that Defendant’s term of supervised

release be REVOKED. The Magistrate Court further recommends that Defendant be sentenced

to time served with no additional term of imprisonment. Finally, the Magistrate Court

recommends that the District Court not impose supervised release.

                                         WARNINGS

   In writing after the Court stated on the record its recommendation in this case, the parties

waived the fourteen-day period in which they may file objections to this Report and

Recommendation. Dkt. 94. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985);

Douglas v. United Servs.’ Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc). Accordingly,

there will be no objections to this Report and Recommendation, and the matter is ripe for action

by the District Court.

   SIGNED on August 3, 2020.


                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE




                                               5
